Citation Nr: 0120658	
Decision Date: 08/13/01    Archive Date: 08/16/01

DOCKET NO.  00-24 217A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


INTRODUCTION

This veteran had active service from June 1969 to May 1972.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2000 rating decision by the Department of 
Veterans Affairs (VA) Waco, Texas Regional Office (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable decision 
of the veteran's appeal has been obtained by the RO.

2.  The veteran's PTSD is manifested by some nightmares, 
controlled anger, and depression with some difficulty with 
social and work relationships. 


CONCLUSION OF LAW

The schedular criteria for an initial evaluation of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this matter, the 
Veterans Claims Assistance Act of 2000 (the VCAA) was made 
law.  In general, the VCAA provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) [to be codified 
as amended at 38 U.S.C. § 5107(a)].
The Board notes that there is no need for further development 
in this case, in that current VA medical records, including 
related hospitalization and social work progress notes are 
associated with the veteran's claims folder.  There is no 
indication from the veteran of outstanding medical records or 
data otherwise to substantiate his current claim for an 
increased rating.  While the veteran requested a hearing at 
the RO, in a memorandum dated May 14, 2001, the RO indicated 
that the veteran had called to cancel his previous hearing 
request.  Thus, to the extent that the new law pertains to 
this claim, the Board concludes that the appropriate clinical 
records and data are of record.


I. Factual Background

A review of the record reveals that the RO granted service 
connection for PTSD in a rating decision dated in June 2000 
and assigned a 30 percent evaluation from September 1997.  
That decision was based on clinical findings from VA 
outpatient records extending from 1997 to 1999 and VA 
examination in October 1998.  

VA outpatient treatment records dated in 1997 reveal the 
veteran's complaints of nightmares and sweats, flashbacks, 
bad dreams, daytime intrusive recollections of his traumatic 
events, bed wetting, and isolation from others.  The examiner 
also noted the veteran's head injury that resulted in a 
seizure disorder.  In the September 1997 mental health 
assessment, it was noted that he had had a relatively recent 
head injury, which resulted in a seizure disorder.  The 
examiner diagnosed PTSD, major depressive disorder, and 
organic mood disorder, and indicated a Global Assessment of 
Functioning (GAF) score of 50, with a past score of 65.  The 
examiner noted that the veteran was unable to be employed due 
to his seizure disorder; however, he noted that, even though 
the veteran had been employed in the past, he had difficulty 
maintaining close interpersonal relationships, that he had 
experienced two failed marriages, and that his current 
relationship could be tenuous as a result of his PTSD 
symptoms and vocational limitations.  In an entry in November 
1997, it was noted that the veteran's medications helped with 
his depression and nightmares.  In January 1998, he reported 
intermittent depressed mood and continued nightmares.  
During VA examination in October 1998, the examiner noted the 
veteran's inservice experiences and exposure to killing.  The 
veteran indicated that he slept better, but that he handled 
stress by hollering and yelling and beating up on people.  He 
stated that he became depressed and cried with some relief.  
He had thoughts of suicide, but no plans.  On mental status 
examination, the examiner reported that the veteran was well-
oriented.  His insight and judgment were fair.  His mood was 
of moderate depression.  The diagnoses included dysthymia; 
the GAF was 70.  The examiner noted that he did not see 
evidence of the stressors and that he did not see him as 
having the usual course of PTSD.  

In VA report dated on June 7, 1999, the examiner noted a 
diagnosis of PTSD directly related to the veteran's service 
in Vietnam.  The examiner noted symptoms such as nightmares, 
depression, poor sleep, nocturia, irritability, pressured 
speech, and flashbacks.  He described feeling overwhelmed 
with rage, irritability, defensiveness, and a kill or be 
killed mentality.  

In a July 1999 diagnostic summary, the examiner recited the 
veteran's history of mental disorder and noted diagnoses of 
major depressive disorder, organic mood disorder, and PTSD.  
Since his military experience, the veteran reported holding 
three jobs, but due to his seizure disorder, was unable to 
continue working.  Along with the diagnosis of PTSD, the 
examiner noted anger, sleep disturbances, an inability to 
structure leisure time in a healthy manner, but noted that 
the veteran acknowledged his problems and wanted treatment.  
The veteran followed stress and anxiety management classes 
and in subsequent treatment notes, the examiner noted the 
veteran's participation and his ability to interact with 
others.  

VA hospitalization reports and social work notes dated in 
August 2000 reflect that the veteran had called in to the 
facility; a social worker noted that he reported problems 
with his girlfriend and that he felt he needed to leave, but 
stated that he had no where to go.  He was not in acute 
distress, but did complain of anger and unpredictable 
reactions to situations that angered him.  He reported 
homicidal and suicidal ideations, but after talking with 
social workers, the record discloses that he had calmed down 
and remained controlled.  It was agreed that he would get 
someone to bring him to the facility if he remained upset.  

Two days later, in August 2000, the veteran requested to be 
admitted to the VA facility.  He complained of nightmares, 
intrusive thoughts, and feeling overwhelmed.  He indicated 
that he had been off his medication for a few months.  He 
indicated that he would not consider being placed on 
medication as an outpatient and said "Do I have to drive my 
car through your clinic so you'll understand?"  He was 
voluntarily admitted for observation.  By way of history, it 
was recorded that he had pulled a gun on his girlfriend 2 
days earlier and threatened her.  Since that time, he had 
been carrying around his gun and thinking of hurting himself 
or others.  He admitted using cocaine for the last 4 months, 
two times per day, and his girlfriend noted he had changed at 
about that time.  He had become paranoid and hypervigilant 
and had stopped taking his medication.  

In observation notes one day after admission, it was noted 
that he had improved with treatment.  He was no longer having 
suicidal or homicidal ideations.  He denied any nightmares or 
flashbacks.  His appetite was good.  He was alert and 
oriented.  His mood and affect were appropriate.  On the 
third day of hospitalization, it was noted that he did 
complain of nightmares related to the war but that he 
described his mood as "excellent."  On the fourth day, he 
met with the treatment team and indicated that he felt much 
better on his medication.  He indicated that he wanted to 
stop doing drugs by himself as he had done that before.  He 
indicated interest in starting treatment.  The assessments 
included PTSD, cocaine relapse and cocaine induced mood; the 
GAF was 55.  He was discharged on the 5th day to be followed 
up in a PTSD group.  He was advised not to use cocaine.  

There are no further clinical data of record.


II. Pertinent Law and Regulations

Disability evaluations are determined, as far as practicable, 
upon the average impairment of earning capacity attributable 
to specific injuries or combination of injuries coincident 
with military service.  38 U.S.C.A. § 1155.  Each disability 
must be viewed in relation to its history with an emphasis 
placed on the limitation of activity imposed by that 
disability.  The degrees of disability contemplated in the 
evaluative rating process are considered adequate to 
compensate for loss of working time due to exacerbation or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.

When evaluating a mental disorder, the agency of original 
jurisdiction must consider the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission.  38 C.F.R. § 4.126(a) (2000).  The agency of 
original jurisdiction shall assign a rating based on the 
entire evidence of record that bears on occupational and 
social impairment rather than merely on the examiner's 
assessment of the level of disability identified during the 
examination.  Id.  When evaluating a mental disability, the 
agency of original jurisdiction will consider the extent of 
social impairment, but may not assign an evaluation based 
merely on this factor.  

A 30 percent evaluation is warranted for PTSD when there is 
evidence of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks, 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
38 C.F.R.  Part 4, Diagnostic Code 9411 (2000).

A 50 percent evaluation is assigned for PTSD when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: 

flattened affect, circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2000).

To warrant a 70 percent evaluation, the veteran must provide 
evidence of occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relationships, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation, obsessional rituals which 
interfere with routine activities, speech intermittently 
illogical, obscure or relevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike situation); inability to establish and 
maintain effective relationships.  38 C.F.R.  Part 4, 
Diagnostic Code 9411 (2000).

Where there is a question as to which of two evaluations 
applies to the veteran's disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7 (2000).

III. Analysis

This veteran contends that symptomatology associated with his 
PTSD exceeds that which is associated with a 30 percent 
rating.  At the outset, the Board notes that a claim placed 
in appellate status by disagreement with the initial rating 
award and not yet ultimately resolved is an original claim as 
opposed to a new claim for increase.  Fenderson v. West, 12 
Vet. App. 119 (1999).  Thus, in contrast to the holding in 
Francisco v. Brown, where the Court held that the present 
level of disability is of primary concern in those cases 
where entitlement to compensation has already been 
established and an increase in evaluation is at issue, 
38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), under Fenderson, such rule is not applicable to a 
disability rating assignment that follows the initial grant 
of service connection.  Fenderson v. West, 12 Vet. App. 119.

Upon a review of the record as a whole, Fenderson at 119, the 
Board finds that the level of impairment associated with the 
veteran's PTSD more nearly approximates the criteria for a 30 
percent evaluation.  Most of the symptomatology associated 
with his PTSD is in line with the rating criteria associated 
with a 30 percent evaluation.  Specifically, as noted herein, 
a 30 percent evaluation is warranted for such disability when 
the veteran is impaired on occupational and social levels, 
demonstrates some decrease in work efficiency, periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), and demonstrates such symptoms as a 
depressed mood, anxiety, suspiciousness, panic attacks, or 
chronic sleep impairment.  38 C.F.R. Part 4, Diagnostic Code 
9411.  While he has some symptoms which could be associated 
with a 50 percent evaluation, the overall degree of 
disability more nearly approximates the criteria for a 30 
percent evaluation.  

For the most part, treatment records from 1997 to 1999 
reflect that he had continuing symptoms, with complaints of 
nightmares and intrusive recollections.  He had periods of 
increased levels of functional impairment, primarily 
associated with an intercurrent head injury and resulting 
seizure disorder.  However, he showed a fairly good level of 
functioning, as reflected in the GAF scores assigned.  While 
he did have increased symptoms in August 2000, this was 
primarily attributed to cocaine use and to failure to take 
his prescribed medication.  During the VA hospitalization in 
August 2000, the veteran demonstrated considerable 
improvement in symptomatology associated with his PTSD once 
he began taking his medication.  For example, where he had 
wielded a gun at his girlfriend prior to hospitalization, he 
indicated that he was able to control himself after 
treatment.  He denied any hallucinations, suicidal or 
homicidal ideations, flashbacks, and nightmares.  The veteran 
was energized to continue treatment and progress notes 
revealed his participation generally.  His mood was euphoric 
and generally, the veteran's symptoms had greatly improved by 
the time of hospital discharge.  

Essentially, the medical evidence of record does not reveal 
symptomatology more nearly approximating the level of 
impairment required for a 50 percent evaluation.  While it 
has been noted that he has some difficulty in establishing 
and maintaining effective relationships, in general, the 
clinical data of record do not support flattened affect, 
panic attacks, impaired judgment or abstract thinking.  
38 C.F.R. § 4.130, Diagnostic Code 9411.  In fact, to the 
contrary, VA treatment records reveal fairly well controlled 
symptomatology with treatment.  The Board does note that the 
veteran has not worked, but the record supports that such 
incapacity is due to his seizure disorder.  Thus, overall, in 
light of such objective evidence, the evidence does not 
warrant an evaluation greater than the current 30 percent.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 30 percent for PTSD.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  In sum, in view of the 
absence of appreciable objective impairment, and the 
veteran's ability to function, the record demonstrates that 
the current rating adequately addresses the degree of 
impairment attributable to this PTSD.  Thus, a rating in 
excess of 50 percent is not warranted.  



ORDER

Entitlement to an initial evaluation in excess of 30 percent 
for PTSD is denied.    



		
	V. L. Jordan 
	Member, Board of Veterans' Appeals



 

